IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                            July 17, 2008
                          No. 06-20630
                        Summary Calendar              Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

ANGEL MORENO SALAZAR

                                     Defendant-Appellant


                  [Consolidated with No. 06-20775]


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

JUAN CARLOS SALAZAR

                                     Defendant-Appellant



            Appeals from the United States District Court
                 for the Southern District of Texas
                      USDC No. 4:05-CR-371-3
                                    No. 06-20630 c/w
                                     No. 06-20775

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Angel Moreno Salazar (“Angel”) and Juan Carlos Salazar (“Juan”) pleaded
guilty to conspiracy to commit sex trafficking in violation of 18 U.S.C. §§ 371,
1591(a). At rearraignment, each defendant admitted to trafficking girls under
the age of 18 for the purpose of forcing them into prostitution. The statutory
maximum term of imprisonment as to each defendant was sixty months. § 371.
Angel Salazar
       Angel contends that the district court erred in applying U.S.S.G. § 2G1.3,
which applies to sex trafficking offenses involving minors, rather than U.S.S.G.
§ 2G1.1, which applies to sex trafficking offenses involving non-minors.
Specifically, Angel contends that the court clearly erred in finding that (1) he
knew the sex trafficking operation involved minors, and, alternatively, that (2)
it was reasonably foreseeable that the victims would include minors.
       Angel was sentenced after the Supreme Court issued its decision in United
States v. Booker, 543 U.S. 220 (2005). While after Booker, a district court’s
ultimate sentencing decision is reviewed for reasonableness, this court continues
to review a district court’s interpretation and application of the Sentencing
Guidelines de novo and its factual findings for clear error. United States v.
Caldwell, 448 F.3d 287, 290 (5th Cir. 2006). In determining a defendant’s
sentence, “the district court may consider any relevant evidence that has
sufficient indicia of reliability to support its probable accuracy.” United States
v. Angeles-Mendoza, 407 F.3d 742, 750 (5th Cir. 2005). Generally, a pre-sentence
report (“PSR”) bears sufficient indicia of reliability to be considered as evidence
by the sentencing judge when making factual determinations. United States v.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                No. 06-20630 c/w
                                 No. 06-20775

Alfaro, 919 F.2d 962, 966 (5th Cir. 1990). The record reflects that Angel knew
that the victims of the sex trafficking operation involved minors.           The
indictment, to which Angel pleaded guilty, charged him with participating in a
sex trafficking conspiracy involving “young Mexican girls . . . [who] had not
attained the age of 18 years.” At his rearraignment, Angel indicated that he
understood the crime with which he was charged -- including the fact that the
trafficked person was under 18 years of age -- and admitted that he had
committed the crime. Finally, the PSR indicates that Angel, on at least one
occasion, drove a minor to a bar so that she could work as a prostitute. Angel
has not established that the information relied upon by the district court was
“materially untrue,” see United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996) or
that the district court clearly erred in reaching its determination. See Caldwell,
448 F.3d at 290.
      Finally, Angel’s argument that the district court should have applied §
2G1.1 rather than applying § 2G1.3 because it was not reasonably foreseeable
to him that minors would be involved in the sex trafficking operation fails
because the record reflects that he knew minors were involved.
Juan Salazar
      Juan first argues that the district court erred in enhancing his sentence
pursuant to U.S.S.G. § 2G1.3(b)(1)(B) and (2)(B) because the fact that (1) he
participated in the smuggling of a minor into the United States, and that (2) he
unduly influenced a minor to engage in prohibited sexual conduct were neither
admitted by him nor found by a jury.
      To the extent that Juan is arguing that the district court violated his
rights under the Sixth Amendment when it sentenced him, his argument is
without merit. In Apprendi v. New Jersey, 530 U.S. 466, 476 (2000), the
Supreme Court held that any fact that increases the maximum sentence
authorized by a jury must be admitted by the defendant or found by a jury


                                        3
                                No. 06-20630 c/w
                                 No. 06-20775

beyond a reasonable doubt. In 2005, the Supreme Court applied Apprendi to the
Sentencing Guidelines requiring that any fact, other than the fact of a prior
conviction, that increases a sentence beyond the maximum authorized by the
facts established by a guilty plea or jury verdict must be admitted by the
defendant or proved to a jury beyond a reasonable doubt. Booker, 554 U.S. at
244. Here, the district court did not err in enhancing Juan’s sentence pursuant
to § 2G1.3(b)(1)(B) and (2)(B) because the enhancements were based upon Juan’s
admissions that he (1) participated in a sex trafficking conspiracy which involved
minors, and (2) smuggled one of the minors into the United States.
      Juan also argues that his sentence is unreasonable because the district
court failed to consider the factors enumerated in 18 U.S.C. § 3553(a) in
determining his sentence.         After Booker, we review sentences for
“reasonableness.” United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005). The
sentencing court has a duty to consider the § 3553(a) factors and to correctly
determine the applicable guideline range. Mares, 402 F.3d at 518-19. “[A]
sentence within a properly calculated Guideline range is entitled to a non-
binding presumption of reasonableness. Rita v. United States, 127 S. Ct. 2456,
2462 (2007).
      In Gall v. United States, 128 S. Ct. 586, 597 (2007), the Supreme Court
held that “[r]egardless of whether the sentence imposed is inside or outside the
Guidelines range, the appellate court must review [a district court] sentence
under an abuse-of-discretion standard.” Under Gall, the appellate court must
first consider whether the district court committed a significant procedural
error, such as miscalculating the Guidelines, treating the Guidelines as
mandatory, failing to consider the § 3553(a) factors, or failing to explain the
reasons for the sentence. Id. If the decision is procedurally sound, the appellate
court considers the “substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard.” Id.

                                        4
                               No. 06-20630 c/w
                                No. 06-20775

      In the instant case, the district court’s sentencing decision was
procedurally sound. Although Juan complains that the district court failed to
consider the § 3553(a) factors, the record reflects that the district court noted
that he “dedicated himself to putting females into prostitution,” and that he
assisted his father “by providing girls and women from Mexico to work as
prostitutes.” Given the nature and circumstances of the crime of conviction, the
district court did not abuse its discretion in sentencing Juan to the statutory
maximum term of imprisonment. See Gall, 128 S. Ct. at 597.
      Accordingly:
We AFFIRM the district court sentence with respect to Angel Salazar; and
We AFFIRM the district court sentence with respect to Juan Salazar.




                                       5